-        -.
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations


                                        UNITED STATES DISTRICT Co
                                               SOUTHERN DISTRICT OF CALIFORNI
                 UNITED STATES OF AMERICA

                                   v.
              ASCUNCION JARAMILLO-MONTOYA (1)
                AKA JOSE MARTINEZ-MARTINEZ                                Case Number:        15CR1927-JLS

                                                                       JANICE DEATON
                                                                       Defendant's Attorney
REGISTRATION NO.                    32577198
    o-
    THE DEFENDANT:
    00   admitted guilt to violation of allegation(s) No.     ONE (1)

    D    was found guilty in violation of allegation(s) No.                                           after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                     Nature of Violation
            1                         nvl, Committed a federal, state, or local offense




         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                       HON. Janis L. Sammartino
                                                                       UNITED STATES DISTRICT JUDGE




                                                                                                                      15CR1927-JLS
--
 AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

     DEFENDANT:               ASCUNCION JARAMILLO-MONTOYA (I)                                          Judgment - Page 2of2
     CASE NUMBER:             15CRI927-JLS

                                                       IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     TWENTY-ONE (21) MONTHS




     o     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     o     The court makes the following recommendations to the Bureau of Prisons:




     o     The defendant is remanded to the custody of the United States Marshal.

     o     The defendant shall surrender to the United States Marshal for this district:

           o     at                             A.M.              on

           o     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     0
           Prisons:
           o     on or before

           o     as notified by the United States Marshal.

           o     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
     I have executed this judgment as follows:

           Defendant delivered on                                            to

     at   ~~~~~~~~~~~-
                                              , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                        By                                UNITED STATES MARSHAL



                                                                                                            15CR1927-JLS
